Name: Commission Regulation (EEC) No 1541/83 of 14 June 1983 amending for the third time Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 83 Official Journal of the European Communities No L 157/5 COMMISSION REGULATION (EEC) No 1541/83 of 14 June 1983 amending for the third time Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 40 (6) thereof, Whereas the wines referred to in Article 40 of Regula ­ tion (EEC) No 337/79 are not subject to the obligation to distil if they are exported ; whereas Commission Regulation (EEC) No 2456/82 (3), as last amended by Regulation (EEC) No 839/83 (4), fixed the final date for the export of these wines at 30 June 1983 ; whereas delays in dispatching the wine attributable to the unavailability of adequate means of transport may prevent large quantities of wine from being exported by that date ; whereas the abovementioned deadline should therefore be deferred until 15 August 1983 and the deadline for the delivery to the distillery of wines which are not exported should in consequence be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2456/82 is hereby amended as follows : 1 . In the first subparagraph of paragraph 1 , '31 July 1983 ' shall be replaced by '25 August 1983 '. 2 . In the second indent of paragraph 2 and the second indent of paragraph 3 , '30 June 1983 ' shall be replaced by ' 15 August 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . O OJ No L 262, 10 . 9 . 1982, p. 11 . (4 OJ No L 92, 12 . 4 . 1983 , p. 8 .